DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-6 and 8-21 are pending in this application.
Claim 7 is cancelled.
Claims 1 and 12 are amended.
Claims 1-6 and 8-21 are presented for examination. 



Response to Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 was amended to include the limitation of claim 21, therefore claim 21 fails to further limit the subject matter of independent claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5-6, 8, 12, 16-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US Patent Number 9,555,849 B1) in view of Reed et al. (US Publication Number 2019/0003862 A1).
Regarding claim 1, Abbott teaches an autonomous vehicle comprising: a pair of front wheels coupled to a tiltable chassis by a mechanical linkage, wherein the pair of wheels and the chassis are configured to tilt in unison with respect to a roll axis of the chassis (Abbott: Col. 2 Lines 13-15; Col. 4 Lines 59-63; Col. 8 Lines 56-60; a vehicle that is three-wheeled two-front-one-rear reads on a pair of front wheels;  independent ; a single rear wheel coupled to the chassis (Abbott: Col. 4 Lines 59-63; Col. 9 Lines 20-25; a vehicle that is three-wheeled two-front-one-rear reads on a single rear wheel; rear chassis extension enabling various drive train configurations in single or double rear wheel drivetrains reads on coupled to the chassis); a motor coupled to the rear wheel and configured to drive the rear wheel to propel the vehicle (Abbott: Col. 9 Lines 20-25; various drive train configurations in single or double rear wheel drivetrains with numerous power options from electric, alternative fuel, and combustible engines reads on a motor coupled to the rear wheel and configured to drive the rear wheel to propel the vehicle); a first sensor configured to detect directional information regarding a net force vector applied to the chassis, wherein the net force vector is determined by gravity in combination with any applicable centrifugal force applied to the chassis (Abbott: Col. 5 Lines 51-60; Col. 7 Lines 9-14; Col.. 8 Lines 52-55; IMU may be one or multiple sensors acting together reads on a first sensor; data from the IMUs is used to determine all the forces acting on the vehicle at any moment reads on detect directional information regarding a net force vector applied to the chassis; Lean Actuator may be used for the majority of the tilt angle, in response to centrifugal force, while the electronic suspension applied smaller deviations about the tilt angle in response to road or engine vibration reads on in combination with any applicable centrifugal force applied to the chassis); a tilt actuator operatively coupled to the chassis and configured to selectively tilt the chassis (Abbott: Col. 7 Lines 47-57; Lean Actuator may be a single actuator connected to both front wheels through a mechanical linkage, or it may be independent actuators mounted to each wheel reads on a tilt actuator operatively coupled to the chassis and configured to selectively tilt the chassis).
Abbott doesn’t explicitly teach a second sensor configured to sense untilted images corresponding to a surrounding environment, wherein the second sensor is coupled to the chassis by a mounting system having a control system configured to actively compensate for the tilting of the chassis with respect to the roll axis by automatically adjusting an orientation of the second sensor relative to the chassis, based on an anticipated tilting of the chassis, to maintain the second sensor in an untilted position.
However Reed, in the same field of endeavor, teaches a second sensor configured to sense untilted images corresponding to a surrounding environment, wherein the second sensor is coupled to the chassis by a mounting system having a control system configured to actively compensate for the tilting of the chassis with respect to the roll axis by automatically adjusting an orientation of the second sensor relative to the chassis, based on an anticipated tilting of the chassis, to maintain the second sensor in an untilted position (Reed: Para. 0020-0021, 0027-0028, 0073; optical cameras; using the elevation changes and roadway pitch at or near the current location of the vehicle along with an observed pitch of the chassis of the vehicle, the processor determines a movement for one or more respective sensing devices to maintain the field of view aligned with the area of interest based on the relationship between the field of view and the pitch of the chassis).

Abbott doesn’t explicitly teach a controller including processing logic configured to send a tilt control signal to selectively control the tilt actuator based on the directional information from the first sensor to automatically maintain the net force vector in alignment with a median plane of the chassis. 
However Reed, in the same field of endeavor, teaches a controller including processing logic configured to send a tilt control signal to selectively control the tilt actuator based on the directional information from the first sensor to automatically maintain the net force vector in alignment with a median plane of the chassis (Reed: Para. 0020-0021, 0027-0028, 0073; sensor platform includes one or more gimbal platforms having one or more actuators that are responsive to the one or more control signals from the controller to move the sensor about the Y-axis (pitch) and/or the X-axis (roll);  elevation, pitch and/or curvature data for the planned path in front of and at the current vehicle position; the model predictive control may take into account a model of the vehicle's chassis dynamics and the planned path in order to predict the roll and pitch of the vehicle as it drives along the planned path to essentially predict the instantaneous roll and pitch of the vehicle to construct a prediction of the adjusted roll and pitch).

In the following limitation, Abbott teaches to selectively use the untilted images sensed by the second sensor for navigation of the vehicle (Abbott: Col. 6 Lines 58-61, Col. 12 Lines 34-49; forward looking camera is also used in conjunction with the GPS and map systems to anticipate upcoming turns and curves in the road).
Abbott doesn’t explicitly teach wherein the processing logic of the controller is further configured to control the motor based on a desired speed of the vehicle, and the anticipated tilting of the chassis is based on the tilt control signal.
However Reed, in the same field of endeavor, teaches wherein the processing logic of the controller is further configured to control the motor based on a desired speed of the vehicle (Reed: Para. 0019; the transmission system is configured to transmit power from the propulsion system to the vehicle wheels according to selectable speed ratios), and the anticipated tilting of the chassis is based on the tilt control signal (Reed: Para. 0021, 0073; one or more actuators that are responsive to the one or more control signals from the controller to move the sensor about the Y-axis (pitch) and/or the X-axis (roll); model predictive control may take into account a model of the vehicle's chassis dynamics and the planned path in order to predict the roll and pitch of the 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55) in order to predict the roll and pitch of the vehicle (Reed: Para. 0073).
Regarding claim 5, Abbott doesn’t explicitly teach the second sensor comprises a LIDAR sensor.
However Reed, in the same field of endeavor, teaches the second sensor comprises a LIDAR sensor (Reed: Para. 0020; lidar).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55) in order to predict the roll and pitch of the vehicle (Reed: Para. 0073).
Regarding claim 6, Abbott teaches the second sensor comprises an optical camera (Abbott: Col. 11 Lines 55-62; Col. 12 Lines 34-41; various video cameras reads on optical camera).
claim 8, Abbott teaches a cargo compartment coupled to the chassis (Abbott: Col. 3 Lines 54-61; three-wheeled two-front-one-rear tricycle is a retractable cockpit canopy system reads on a cargo compartment coupled to the chassis).
Regarding claim 12, Abbott teaches an autonomous vehicle comprising: a pair of front wheels coupled to a tiltable chassis by a mechanical linkage, such that the pair of wheels and the chassis are configured to tilt in unison with respect to a roll axis of the chassis (Abbott: Col. 2 Lines 13-15; Col. 4 Lines 59-63; Col. 8 Lines 56-60; a vehicle that is three-wheeled two-front-one-rear reads on a pair of front wheels;  independent lean actuators on each front wheel may be employed to apply a camber to the wheels (both wheels leaning outward or inward) during straight ahead driving to provide stability in certain road reads on the pair of wheels and the chassis are configured to tilt in unison; modular chassis with articulating suspension with respect to a roll axis of the chassis); a single rear wheel coupled to the chassis, the rear wheel comprising a hub motor configured to drive the rear wheel to propel the vehicle (Abbott: Col. 4 Lines 59-63; Col. 9 Lines 20-25; a vehicle that is three-wheeled two-front-one-rear reads on a single rear wheel; rear chassis extension enabling various drive train configurations in single or double rear wheel drivetrains reads on coupled to the chassis; various drive train configurations in single or double rear wheel drivetrains with numerous power options from electric, alternative fuel, and combustible engines reads on a motor coupled to the rear wheel and configured to drive the rear wheel to propel the vehicle); an orientation sensor configured to detect directional information regarding a net force vector applied to the chassis (Abbott: Col. 5 Lines 51-60; Col. 7 Lines 9-14; Col.. 8 Lines 52-55; IMU may be one or multiple sensors acting together reads on a first ; a tilt actuator operatively coupled to the chassis and configured to selectively tilt the chassis (Abbott: Col. 7 Lines 47-57; Lean Actuator may be a single actuator connected to both front wheels through a mechanical linkage, or it may be independent actuators mounted to each wheel reads on a tilt actuator operatively coupled to the chassis and configured to selectively tilt the chassis).
Abbott doesn’t explicitly teach an environmental sensor configured to sense image data corresponding to a surrounding environment, wherein the environmental sensor is coupled to the vehicle by a mounting system including a control system configured to actively compensate for the tilting of the chassis with respect to the roll axis by automatically adjusting an orientation of the environmental sensor based on an anticipated tilting of the chassis, such that the environmental sensor is configured to sense the image data from an upright position; and a controller including processing logic configured to send a tilt control signal to selectively control the tilt actuator based on the directional information from the orientation sensor to automatically maintain the net force vector in alignment with a median plane of the chassis
However Reed, in the same field of endeavor, teaches an environmental sensor configured to sense image data corresponding to a surrounding environment, wherein the environmental sensor is coupled to the vehicle by a mounting system including a control system configured to actively compensate for the tilting of the chassis with respect to the roll axis by automatically adjusting an orientation of the environmental sensor based on an anticipated tilting of the chassis, such that the environmental sensor is configured to sense the image data from an upright position (Reed: Para. 0020-0021, 0027-0028, 0073; optical cameras; using the elevation changes and roadway pitch at or near the current location of the vehicle along with an observed pitch of the chassis of the vehicle, the processor determines a movement for one or more respective sensing devices to maintain the field of view aligned with the area of interest based on the relationship between the field of view and the pitch of the chassis) ; and a controller including processing logic configured to send a tilt control signal to selectively control the tilt actuator based on the directional information from the orientation sensor to automatically maintain the net force vector in alignment with a median plane of the chassis (Reed: Para. 0020-0021, 0027-0028, 0073; sensor platform includes one or more gimbal platforms having one or more actuators that are responsive to the one or more control signals from the controller to move the sensor about the Y-axis (pitch) and/or the X-axis (roll);  elevation, pitch and/or curvature data for the planned path in front of and at the current vehicle position; the model predictive control may take into account a model of the vehicle's chassis dynamics and the planned path in order to predict the roll and pitch of the vehicle as it drives along the planned path to essentially predict the instantaneous roll and pitch of the vehicle to construct a prediction of the adjusted roll and pitch).

In the following limitation, Abbott teaches to selectively use the sensed image data to navigate the vehicle (Abbott: Col. 6 Lines 58-61, Col. 12 Lines 34-49; forward looking camera is also used in conjunction with the GPS and map systems to anticipate upcoming turns and curves in the road). 
Abbott doesn’t explicitly teach wherein the anticipated tilting of the chassis is based on the tilt control signal.
However Reed, in the same field of endeavor, teaches wherein the anticipated tilting of the chassis is based on the tilt control signal (Reed: Para. 0021, 0073; one or more actuators that are responsive to the one or more control signals from the controller to move the sensor about the Y-axis (pitch) and/or the X-axis (roll); model predictive control may take into account a model of the vehicle's chassis dynamics and the planned path in order to predict the roll and pitch of the vehicle as it drives along the planned path to essentially predict the instantaneous roll and pitch of the vehicle to construct a prediction of the adjusted roll and pitch).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) into 
Regarding claim 16, Abbott doesn’t explicitly teach the environmental sensor comprises a LIDAR sensor.
However Reed, in the same field of endeavor, teaches the environmental sensor comprises a LIDAR sensor (Reed: Para. 0020; lidar).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55) in order to predict the roll and pitch of the vehicle (Reed: Para. 0073).
Regarding claim 17, Abbott teaches the environmental sensor comprises an optical camera (Abbott: Col. 11 Lines 55-62; Col. 12 Lines 34-41; various video cameras reads on optical camera).
Regarding claim 18, Abbott teaches a cargo compartment coupled to the chassis (Abbott: Col. 3 Lines 54-61; three-wheeled two-front-one-rear tricycle is a retractable cockpit canopy system reads on a cargo compartment coupled to the chassis).
Regarding claim 21, Abbott doesn’t explicitly teach wherein the controller is configured to send the control system of the mounting system a signal indicating the anticipated tilting of the chassis.
wherein the controller is configured to send the control system of the mounting system a signal indicating the anticipated tilting of the chassis (Reed: Para. 0020-0021, 0027-0028, 0073; sensor platform includes one or more gimbal platforms having one or more actuators that are responsive to the one or more control signals from the controller to move the sensor about the Y-axis (pitch) and/or the X-axis (roll);  elevation, pitch and/or curvature data for the planned path in front of and at the current vehicle position; the model predictive control may take into account a model of the vehicle's chassis dynamics and the planned path in order to predict the roll and pitch of the vehicle as it drives along the planned path to essentially predict the instantaneous roll and pitch of the vehicle to construct a prediction of the adjusted roll and pitch).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55) in order to predict the roll and pitch of the vehicle (Reed: Para. 0073).





Claims 2-3, 11, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US Patent Number 9,555,849 B1) in view of Reed et al. (US Publication Number 2019/0003862 A1) and in further view of Budweil (US Publication Number 2013/0062133 A1).
Regarding claim 2, Abbott and Reed don’t explicitly teach a steering actuator operatively coupled to the front wheels by a steering linkage, and configured to selectively steer the front wheels.
However Budweil, in the same field of endeavor, teaches a steering actuator operatively coupled to the front wheels by a steering linkage, and configured to selectively steer the front wheels (Budweil: Para. 0076; steering actuators are connected at another end to the central frame and change their effective length to control the turn of the front wheels reads on steering actuator operatively coupled to the front wheels by a steering linkage, and configured to selectively steer the front wheels).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Budweil’s steering actuators are connected at another end to the central frame (Budweil: Para. 76) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55) and Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) in order to control the steering system of the vehicle based on the speed and desired direction (Budweil: Para. 0087, 0089).
claim 3, Abbott and Reed don’t explicitly teach the processing logic of the controller is further configured to selectively control the steering actuator based on an actual speed of the vehicle and a desired direction of travel.
However Budweil, in the same field of endeavor, teaches the processing logic of the controller is further configured to selectively control the steering actuator based on an actual speed of the vehicle and a desired direction of travel (Budweil: Para. 0081, 0087, 0089; linear actuator takes its most extended position the driving arms take their foremost position, corresponding to the vehicle's wide track configuration, corresponding to a high speed driving mode front wheels are used for directional steering when in wide track configuration reads on the processing logic of the controller is further configured to selectively control the steering actuator based on an actual speed of the vehicle; in such case the directional steering can be obtained by means of turning the front wheels in the same direction depending on the desired direction of the turn of the vehicle reads on desired direction of travel).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Budweil’s steering actuators are connected at another end to the central frame (Budweil: Para. 76) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55) and Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) in order to control the steering system of the vehicle based on the speed and desired direction (Budweil: Para. 0087, 0089).
claim 11, Abbott and Reed doesn’t explicitly teach the mechanical linkage comprises a four-bar linkage coupled to the tilt actuator.
However Budweil, in the same field of endeavor, teaches the mechanical linkage comprises a four-bar linkage coupled to the tilt actuator (Budweil: Para. 0081; chassis comprises a front suspension comprising four suspension arms for each of the front wheels reads on the mechanical linkage comprises a four-bar linkage coupled to the tilt actuator).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Budweil’s steering actuators are connected at another end to the central frame (Budweil: Para. 76) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55) and Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) in order to control the steering system of the vehicle based on the speed and desired direction (Budweil: Para. 0087, 0089).
Regarding claim 13, Abbott and Reed don’t explicitly teach a steering actuator operatively coupled to the front wheels by a steering linkage, and configured to selectively steer the front wheels.
However Budweil, in the same field of endeavor, teaches a steering actuator operatively coupled to the front wheels by a steering linkage, and configured to selectively steer the front wheels (Budweil: Para. 0076; steering actuators are connected at another end to the central frame and change their effective length to 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Budweil’s steering actuators are connected at another end to the central frame (Budweil: Para. 76) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55) and Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) in order to control the steering system of the vehicle based on the speed and desired direction (Budweil: Para. 0087, 0089).
Regarding claim 14, Abbott and Reed don’t explicitly teach the processing logic of the controller is further configured to selectively control the steering actuator based on an actual speed of the vehicle and a desired direction of travel.
However Budweil, in the same field of endeavor, teaches the processing logic of the controller is further configured to selectively control the steering actuator based on an actual speed of the vehicle and a desired direction of travel (Budweil: Para. 0081, 0087, 0089; linear actuator takes its most extended position the driving arms take their foremost position, corresponding to the vehicle's wide track configuration, corresponding to a high speed driving mode front wheels are used for directional steering when in wide track configuration reads on the processing logic of the controller is further configured to selectively control the steering actuator based on an actual speed of the vehicle; in such case the directional steering can be obtained by means of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Budweil’s steering actuators are connected at another end to the central frame (Budweil: Para. 76) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55) and Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) in order to control the steering system of the vehicle based on the speed and desired direction (Budweil: Para. 0087, 0089).
Regarding claim 20, Abbott and Reed don’t explicitly teach the mechanical linkage comprises a four-bar linkage coupled to the tilt actuator.
However Budweil, in the same field of endeavor, teaches the mechanical linkage comprises a four-bar linkage coupled to the tilt actuator (Budweil: Para. 0081; chassis comprises a front suspension comprising four suspension arms for each of the front wheels reads on the mechanical linkage comprises a four-bar linkage coupled to the tilt actuator).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Budweil’s steering actuators are connected at another end to the central frame (Budweil: Para. 76) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55) and Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) in order to control the .


Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US Patent Number 9,555,849 B1) in view of Reed et al. (US Publication Number 2019/0003862 A1), Budweil (US Publication Number 2013/0062133 A1), and in further view of Lizuka et al. (US Publication Number 2015/0210338 A1).
Regarding claim 4, Abbott, Reed and Budweil don’t explicitly teach the steering linkage comprises an Ackermann linkage including at least one tie rod coupling the steering actuator to a steering knuckle of the front wheels.
However Lizuka, in the same field of endeavor, teaches the steering linkage comprises an Ackermann linkage including at least one tie rod coupling the steering actuator to a steering knuckle of the front wheels (Lizuka: Para. 0188; when the tie rod is disposed directly ahead of the steering turning axis, in order to establish the Ackermann geometry, it is necessary to make the distance between the respective supporting sections that support both ends of the tie rod longer than the distance between the first bracket and the second bracket that support the first front wheel and the second front wheel).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Lizuka’s Ackermann steering (Lizuka: Para. 0188) into Budweil’s steering actuators are connected at another end to the central frame (Budweil: Para. 76), Abbott’s Lean Actuator to control the tilt angle to counter the 
Regarding claim 15, Abbott, Reed and Budweil don’t explicitly teach the steering linkage comprises an Ackermann linkage including at least one tie rod coupling the steering actuator to a steering knuckle of the front wheels.
However Lizuka, in the same field of endeavor, teaches the steering linkage comprises an Ackermann linkage including at least one tie rod coupling the steering actuator to a steering knuckle of the front wheels (Lizuka: Para. 0188; when the tie rod is disposed directly ahead of the steering turning axis, in order to establish the Ackermann geometry, it is necessary to make the distance between the respective supporting sections that support both ends of the tie rod longer than the distance between the first bracket and the second bracket that support the first front wheel and the second front wheel).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Lizuka’s Ackermann steering (Lizuka: Para. 0188) into Budweil’s steering actuators are connected at another end to the central frame (Budweil: Para. 76), Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55), and Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) in order to employ Ackermann techniques in the vehicle’s steering system (Lizuka: Para. 0188).
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US Patent Number 9,555,849 B1) in view of Reed et al. (US Publication Number 2019/0003862 A1) and in further view of Shomsky et al. (US Publication Number 2018/0298670 A1).
Regarding claim 9, Abbott and Reed don’t explicitly teach the cargo compartment comprises an upward-opening gullwing door.
However Shomsky, in the same field of endeavor, teaches the cargo compartment comprises an upward-opening gullwing door (Shomsky: Para. 0014; top-hinged vehicle-up-down raising or "gull-wing" doors reads on upward-opening gullwing door).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Shomsky’s gull-wing doors (Shomsky: Para. 0014) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55), and Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) in order to employ LIDAR sensors and gullwing doors in the vehicle’s system (Shomsky: Para. 0014, 0017).





Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott et al. (US Patent Number 9,555,849 B1) in view of Reed et al. (US Publication Number 2019/0003862 A1) and in further view of Luckay et al. (US Publication Number 2018/0158018 A1).
Regarding claim 10, Abbott and Reed don’t explicitly teach the controller is further configured to selectively tilt the vehicle when stopped, such that contents of the cargo compartment are automatically disgorged from the cargo compartment due to gravity.
However Luckay, in the same field of endeavor, teaches the controller is further configured to selectively tilt the vehicle when stopped, such that contents of the cargo compartment are automatically disgorged from the cargo compartment due to gravity (Luckay: Para. 0090, 0113; stopping point for manual delivery reads on the vehicle when stopped; the item may be delivered by activation of a bed tilting mechanism that causes the item to slide from a position on top of the ADU into an item delivery location reads on contents of the cargo compartment are automatically disgorged from the cargo compartment due to gravity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Luckay’s bed tilting mechanism (Luckay: Para. 0090, 0113) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55), and Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) in order to use a bed tilting mechanism that 
Regarding claim 19, Abbott and Reed don’t explicitly teach the controller is further configured to selectively tilt the vehicle when stopped, such that contents of the cargo compartment are automatically disgorged from the cargo compartment due to gravity.  
However Luckay, in the same field of endeavor, teaches the controller is further configured to selectively tilt the vehicle when stopped, such that contents of the cargo compartment are automatically disgorged from the cargo compartment due to gravity (Luckay: Para. 0090, 0113; stopping point for manual delivery reads on the vehicle when stopped; the item may be delivered by activation of a bed tilting mechanism that causes the item to slide from a position on top of the ADU into an item delivery location reads on contents of the cargo compartment are automatically disgorged from the cargo compartment due to gravity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated Luckay’s bed tilting mechanism (Luckay: Para. 0090, 0113) into Abbott’s Lean Actuator to control the tilt angle to counter the destabilizing effects of terrain (Abbott: Col. 7 Lines 40-46, Col. 8 Lines 52-55), and Reed’s model predictive control that uses a model of the vehicle’s chassis dynamics and planned path (Reed: Para. 0073) in order to use a bed tilting mechanism that causes the item to slide from a position on top of the autonomous vehicle to a delivery location (Luckay: Para. 0113).  

Response to Arguments
Applicant’s arguments, filed 19 January 2022, with respect to the rejection of claims 1-6 and 8-21 under 35 U.S.C. §103 have been considered, but are not persuasive.  
The applicant argues that “Abbott fails to teach or suggest a control system configured to actively compensate for tilting of the chassis of the vehicle, much less actively compensate by automatically adjusting an orientation of the camera or sensor, based on an anticipated tilting of the chassis.”
In response to the applicant’s argument above, Abbott includes a lean actuator for a tricycle chassis (Abbott: Col. 4 Lines 59-63, Col. 7 Lines 47-57). Abbott uses the Lean Actuator for a tilt angle in response to the centrifugal force and electronic suspension for apply smaller deviations about the tilt angle in response to the road (Abbott: Col. 8 Lines 52-55). The prior art Reed below teaches tilt compensation for the anticipated tilting of the chassis.  
The applicant next argues that “Reed fails to teach or suggest a mounting system for a sensor having a control system configured to actively compensate for a tilting of a chassis with respect to a roll axis by automatically adjusting an orientation of the sensor relative to the chassis, based on an anticipated tilting of the chassis, and a controller including processing logic configured to send a tilt control signal to selectively control a tilt actuator, wherein the anticipated tilting of the chassis is based on the tilt control signal, as recited in claims 1 and 12.”
In response to the applicant’s argument above, the applicant’s specification includes “an anticipated tilt of the vehicle (e.g., based on a control signal to the tilt 
Reed includes a sensor platform mounting system with sensors and an optical camera with one or more actuator that are responsive to the one or more control signals from the controller to move the about the pitch or roll direction (Reed: Para. 0020-0021). Reed does includes a stored map of elevation, pitch and curvature data for the planned path in front of and at the current position of the vehicle. Using this data the system derives the position of the sensing devices so that the field of view for the sensor, optical camera, is aligned with the area of interest during a pitch or roll of the autonomous vehicle (Reed: Para. 0020, 0027). That stored map is used in the model predictive control to take into account the vehicle’s chassis dynamics and the planned path in order to predict the roll and pitch of the vehicle as it drives along the planned path to essentially predict the instantons roll and pitch of the vehicle and to construct a prediction of the adjusted roll and pitch in order to aligned the optical camera with the area of interest during the predicted pitch and roll up the planned route (Reed: Para. 0020-0021, 0027-0028, 0073). Reed’s predicted pitch and roll read on the applicant’s specification anticipated tilt and corrective control signal.
The applicant next argues that “Gold fails to teach or suggest a mounting system for a sensor having a control system configured to actively compensate for a tilting of the chassis with respect to a roll axis by automatically adjusting an orientation of the sensor relative to the chassis, based on an anticipated tilting of the chassis, and a controller including processing logic configured to send a tilt control signal to selectively 
In response to the applicant’s argument above, Gold was not used to teach the above limitation.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Abbott’s tilting tricycle chassis in view of Reed’s predicted tilt compensation reads on applicant’s autonomous tilting delivery vehicle. The rejection is maintained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Breed US patent 7,438,346 B1 teaches gull wing door and LIDAR.
Gold et al. US publication 2006/0271287 A1 teaches camera on the gimbal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.




/L.E.L./Examiner, Art Unit 3663 
/ADAM D TISSOT/Primary Examiner, Art Unit 3663